In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00339-CR

EX PARTE CHARLES CODY LYON                 §    On Appeal from the 415th District Court

                                           §    of Parker County (CR13-0619)

                                           §    October 24, 2019

                                           §    Opinion by Justice Gabriel

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel